Citation Nr: 1127189	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-39 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for lumbosacral strain.  Service connection was denied for lumbar spine herniated nucleus pulposis in October 1999.  The Veteran is currently seeking an increased rating for his service-connected lumbosacral strain and there was a VA examination in October 2008 which showed limitation of motion of the Veteran's lumbar spine which would warrant a 40 percent rating if all of the limitation of motion is service connected.  Another VA examination is needed, for an opinion as to how much limitation of motion the Veteran has that is due to his service-connected lumbosacral strain.  38 C.F.R. § 3.159(c)(4) (2010).

The Board notes that service connection was originally granted in 1990.  At the time, the Veteran forward flexed his lumbar spine to 60 degrees during a VA examination.  There are not records dating between then and 1998, showing any progression of the severity of the Veteran's service-connected lumbosacral strain disability.  In September 1998, he injured his back on the job, and he ended up being diagnosed with lumbar radiculopathy from an L5-S1 disc rupture.  In May 1999, he had a left L5-S1 microdiskectomy, and there have been other surgical procedures since then.  It might be helpful for the examiner who is going to examine the Veteran to have any records of treatment the Veteran received between 1990 and August 1998, to assist with the opinion being requested.  Accordingly, a request for all medical records of treatment the Veteran received for his back from 1990 to just before his September 1998 injury should be requested.  

Finally, it would be helpful to clarify whether the Veteran is seeking an RO hearing in this case.  In his October 2009 Substantive Appeal, he checked a box indicating that he did not want a Board hearing, but next to that box he noted that "I want this one."  It is unclear whether this was intended to signal that he was seeking an RO hearing, and this matter should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to clarify whether he seeks an RO hearing.  If so, he should be afforded one at the earliest possible convenience.  If not, the remaining development should instead be accomplished.

2.  Make arrangements to obtain all medical records of treatment the Veteran received for his back from 1990 to just before his September 1998 lumbar spine injury.  As necessary, signed release forms should be completed by the Veteran.  If any records of identified medical treatment prove to be unavailable, documentation to that effect must be added to the claims file.

3.  Thereafter schedule the Veteran for an appropriate VA examination.  The claims file must be made available to the examiner in connection with the examination.  Any indicated studies should be performed.  The examiner should report the range of motion measurements for the Veteran's thoracolumbar spine, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If, and only if, certain symptoms are attributable solely to the nonservice-connected lumbar spine herniated nucleus pulposis, the examiner should so state and should distinguish the symptoms, and their severity, attributable to that nonservice-connected spinal disability.  The examiner should provide a complete rationale for all opinions expressed.  

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




